Voto particular disidente emitido por el
Juez Asociado Se-ñor Kolthoff Caraballo,
al cual se unieron la Jueza Aso-ciada Señora Pabón Charneco y los Jueces Asociados Señores Rivera García y Estrella Martínez.
Mientras esta Rama constitucional paga sobre 50 millo-nes de dólares anuales en cánones de arrendamiento a una élite muy reducida de arrendadores, hoy una mayoría de este Tribunal increíblemente decide castigar a los que ya se encuentran más que lastimados. Con el voto a ciegas de una mayoría, se le añade una carga adicional al Pueblo al au-mentar unos aranceles que fueron revisados apenas hace cuatro años.
Además, y como si fuera poco, se lastima con recortes en sus beneficios a nuestros empleados, que todavía no se re-cuperan de lo que este mismo bloque mayoritario(1) permitió al ratificar la constitucionalidad de la Ley Núm. 3-2013, ley que menoscabó sustancialmente los beneficios del Sistema de Retiro de nuestros empleados de la Rama Judicial.
La razón que esboza esta vez la mayoría para justificar su acción es la crisis en las finanzas de nuestra Rama Judicial, provocada por el recorte en el presupuesto actual. Sin embargo, lo cierto es que la crisis financiera y fiscal que hoy sufre esta Rama no responde únicamente al (prima facie) cuestionable recorte presupuestario impuesto por las ramas políticas. Sería, sin duda, una hipocresía el que se intentara expiar toda la culpa con semejante ternero. La crisis finan-ciera y fiscal de nuestra Rama Judicial obedece —en gran medida— al desenfreno en la contratación de arrendamien-tos y servicios que por años han desangrado a nivel de he-morragia arterial nuestras arcas y que, claro está, ha venido a hacer crisis en el presente presupuesto.
*427Y, en medio de tal descontrol, las ganancias para algu-nos han sido impúdicas. ¿O acaso alguien piensa que la reciente no renovación de los contratos de arrendamientos de los edificios de la Oficina de la Administración de los Tribunales y el Tribunal de Apelaciones obedeció única-mente a la precaria situación financiera y fiscal de la Rama Judicial? No. Lo cierto es que, ante la negativa del arren-dador de modificar lo que era un contrato atroz y cierta-mente cuestionable, correctamente se decidió terminar la relación contractual.
La pregunta que cabe entonces es ¿y los demás contratos de arrendamientos, cuán razonables son? ¿Se justificaban los diseños de tales edificios (en algunos casos faraónicos) y sobre todo sus costos? ¿Hacía falta esto realmente? ¿Se de-bieron haber iniciado tales obras ante la crisis que a claras luces se asomaba sobre la Rama Judicial? Estas son pregun-tas que carecen de una contestación cierta al momento.
Desconocemos también si esta élite empresarial de arrendadores estaría dispuesta a ceder algo en los cánones de arrendamiento, presionados por un reclamo firme y de-cidido en demanda de solidaridad en primer lugar, y razo-nabilidad o equidad en la alternativa.
Aclaro, sin embargo, que mi reclamo no se enmarca en un llamado a las luchas entre clases o de la utópica dicta-dura del proletariado. Se trata simplemente de la sensibi-lidad por parte de estos empresarios de considerar una re-ducción temporera en sus márgenes de ganancias, en pro de la “ganancia” de un pueblo asalariado que observa cómo aquello por lo que ha luchado, cada vez más viene a menos.
Y si fuera que tal llamado no recibiera la respuesta es-perada, se imponía entonces una presión firme, que de al-guna manera despertara las conciencias de estos empresa-rios o los hiciera reconsiderar ante lo insensato de dar coces contra el aguijón. Sin embargo, tal presión no se dio y lo peor es que —al menos para mí— no está claro el porqué.
*428Lo que sí está claro es que con la acción de esta mayoría, aquellos que sin duda en nada han contribuido a esta pre-caria situación financiera y fiscal, son los mismos que nue-vamente terminan pagando los platos rotos de una fina va-jilla en la que ni siquiera han podido tomarse un pocilio de café.
Por todo lo anterior, no me queda otro remedio que disentir con todas las fuerzas de mi espíritu.
— O —

(1) Con la excepción de la Jueza Asociada Oronoz Rodríguez, quien en ese mo-mento todavía no era parte de esta Curia.